Fourth Court of Appeals
                                         San Antonio, Texas
                                                 March 25, 2015

                                               No. 04-15-00141-CV

   JSC NIZHNEDNEPROVSKY TUBE ROLLING PLANT aka Nizhnedneprobsky Trubny Zavod aka
 Interpipe NTRP aka NTRP, Sepco Tubulars, Inc. nka North America Interpipe, Inc., Sepco SA nka Interpipe
                                Europe SA, and Padre Tubulars, Inc.,
                                              Appellants

                                                       v.

                                          UNITED RESOURCES,
                                               Appellee

                         From the 49th Judicial District Court, Zapata County, Texas
                                           Trial Court No. 6,112
                                 Honorable Jose A. Lopez, Judge Presiding

                                         ORDER
       Cynthia Lenz’s Extension of time to file the court reporter’s record is this date NOTED. Time is
extended to April 10, 2015.

                                                                  PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT




       cc: Audrey Vicknair                                        Timothy Ray Hightower
       Law Office Of Audrey Mullert Vicknair                      Hightower, Russo, & Capellan
       802 N Carancahua St Ste 1350                               639 Heights Blvd
       Corpus Christi, TX 78401-0022                              Houston, TX 77007-2523

       Michael E. McElroy
       McElroy, Sullivan & Miller LLP
       PO Box 12127
       Austin, TX 78711-2127